Case 12-10909-BFK         Doc 88   Filed 01/18/19 Entered 01/18/19 10:27:06              Desc Main
                                   Document     Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                                            )
                                                  )
NAZIRA URREGO,                                    )      Case No. 12-10909-BFK
                                                  )      Chapter 13
                              Debtor.             )

                        ORDER DENYING MOTION TO REOPEN CASE

         On January 10, 2019, the Court held a hearing on the Debtor’s Motion to Reopen Case.

Docket No. 74. The Debtor’s Counsel, Michael Jacob Owen Sandler, Esquire, and the Chapter

13 Trustee, Thomas P. Gorman, Esquire, were present in person. For the reasons stated on the

record, it is

         ORDERED:

  1. The Motion to Reopen Case (Docket No. 74) is DENIED.

  3. The Clerk shall mail copies of this Order, or provide electronic notice of its entry, to the

parties listed below.


      Jan 18 2019                                 /s/ Brian F. Kenney
Date: _____________________                       ________________________________
                                                  Brian F. Kenney
Alexandria, Virginia                              United States Bankruptcy Judge

                                                  Entered on Docket: January 18, 2019
Copies to:

Nazira Urrego                                         Thomas P. Gorman, Esquire
25804 Leonard Drive                                   300 N. Washington St. Ste. 400
Chantilly, VA 20152                                   Alexandria, VA 22314
Debtor                                                Chapter 13 Trustee

Nathan A. Fisher, Esquire
3977 Chain Bridge Road, #2
Fairfax, VA 22030
Counsel for Debtor
